DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  608.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17, line 1, indentation” should be changed to - - an indentation - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Fildan et al. (U.S. Patent No. 6,435,940).
Fildan et al. (‘940) disclose a clasp (10), comprising: a top loop (14, 21) having a catch end (16) at a first side (e.g., a right-side of the clasp as shown in at least Fig. 1) of the clasp, the top loop (14, 21) including a top portion (14) that extends from a second side (e.g., a left-side of the clasp as shown in at least Fig. 1) of the clasp to the first side of the clasp along a horizontal axis (Ah, see the annotated Fig. 1 provided herein) of the clasp, the catch end (16) extending from the top portion (14) along an s-shaped curve to form a tip (distal end of 16) of the catch end (16); a bottom loop (13, 21) coupled to the top loop (14, 21) via a common middle portion (CMP, see the annotated Fig. 1), a top surface (top surface of 21) of the common middle portion (CMP) having a lip (designated “lip” in the annotated Fig. 1); and a depression (12) at the top loop on the second side of the clasp, a thinnest part (“web 12 which is thinner than the bight (see Fig. 4”), col. 2, lines 59-60) of the top loop (16, 21) at the second side of the clasp being formed by the depression (12);
(concerning claim 2) the tip of the catch end (16) spaced apart from the lip (“lip”) by a gap (“gap” designated in the annotated Fig. 1) along the horizontal axis (Ah) of the clasp (10);
(concerning claim 3) the tip (16) of the catch end overlaps the lip along a vertical axis (Av, see the annotated Fig. 1) of the clasp (10);
(concerning claim 6) the bottom loop (13, 21) is a closed loop;
(concerning claim 7) the top loop (14, 21) includes the first top portion (14), the catch end (end at 16), a first side portion (1SP, see the annotated Fig. 1) opposite the catch end (end at 16), and the common middle portion (CMP); the bottom loop (13, 21) includes the common middle portion (CMP), a second side portion (2SP, see the annotated Fig. 1), a third side portion (3SP, see the annotated Fig. 1) opposite the second side portion (2SP), and a second bottom portion (13); the first side (right-side) of the clasp (10) includes the catch end (~16) and the third side portion (3SP); and the second side (left-side) of clasp (10) includes the first side portion (1SP) and the second side portion (2SP); and
	(concerning claim 8) at least part of the top surface of the middle portion (CMP) has a substantially linear declination (as shown in at least Fig 1).

    PNG
    media_image1.png
    364
    592
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art of record fails to suggest of make obvious, the claimed clasp, viewed as a whole, requiring the bottom loop has a second catch end at a second side of the clasp, opposite the first side; and where the first depression defines a flex point configured to flex in at least two axes.
Regarding claim 16, the prior art of record fails to suggest of make obvious, the claimed clasp, viewed as a whole, requiring the second radius of curvature being larger than the first radius of curvature, and wherein the depression and defines a hinge configured to resiliently bend when exposed to a first range of forces at a first range of angles.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clasp devices are also represented by Fildan et al. (U.S. Patent No. 7,234,995), Moffatt (U.S. Patent No. 2,140,164), Yeh (U.S. Patent Publication No. 2008/0155792), and Morton (U.S. Patent No. 745,884).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677